                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


In the matter of:

CARMELA MCCOY,                                              Case No. 18-49076-MBM
                                                            Chapter 7
                                                            Hon. Marci B. McIvor
                      Debtor.    /

EDWARD THOMPSON,

               Plaintiff,

v.                                                          Adv. Proc. No. 18-04441

CARMELA MCCOY,

            Defendant.
___________________________/

        OPINION: (1) DENYING PLAINTIFF’S MOTION FOR JUDGMENT BY
     DEFAULT; (2) GRANTING IN PART AND DENYING IN PART DEFENDANT’S
      MOTION TO DISMISS; AND (3) PERMITTING PLAINTIFF TO AMEND HIS
                         COMPLAINT WITHIN 28 DAYS


       There are two matters before the Court. The first matter is Plaintiff Edward Thompson’s

Motion for Judgment by Default. The second matter is Defendant Carmela McCoy’s Motion to

Dismiss the adversary proceeding filed by Plaintiff. Both Plaintiff and Defendant are

representing themselves in this adversary proceeding. The Court has reviewed the pleadings

filed by the parties and determined that oral argument will not provide any additional benefit to

the Court. For the reasons set forth in this Opinion, the Court DENIES Plaintiff’s Motion for

Judgment by Default and GRANTS in part, Defendant’s Motion to Dismiss Plaintiff’s

Complaint on the allegations pled under 11 U.S.C. § 523(a)(2), (a)(4) and (a)(6) and 11 U.S.C.

§727(a)(3). Because Plaintiff has set forth allegations which might support a claim under 11



 18-04441-mbm        Doc 26     Filed 02/20/19    Entered 02/20/19 14:40:35        Page 1 of 17
U.S.C. § 727(a)(5), Plaintiff may file an amended Complaint on or before March 20, 2019.

                                                  I.

                                    FACTUAL BACKGROUND

         On May 1, 2017, Carmela McCoy signed a lease to rent a fully furnished four bedroom

home at 1410 Glass Lake Circle, Oxford, Michigan, from ELE Global Consulting Group for a

period of two years. Edward Thompson signed the lease on behalf of the ELE Global Consulting

Group.

         Under the terms of the lease, rent was due on the first of every month in the amount of

$1,500.00. The lease states, in part:

         DEFAULT: If the Tenant(s) fails to comply with any of the financial or material
         provisions of this Agreement . . . within the time period after delivery of written
         notice by the Landlord specifying the non-compliance and indicating the intention
         of the Landlord to terminate the Agreement by reason thereof, the Landlord may
         terminate this Agreement. If the Tenant(s) fails to pay rent when due and the
         default continues for the time-period specified in the written notice thereunder,
         the Landlord may, at their option, declare the entire balance (compiling all
         months applicable to this Agreement) of rent payable hereunder to be
         immediately due and payable and may exercise any and all rights and remedies
         available to the Landlord at law or in equity and may immediately terminate this
         Agreement.

         The Tenant(s) will be in default if: (a) Tenant(s) does not pay rent or other
         amounts that are owed. . . .

Docket No. 1, Lease, p. 5.

         The lease also contained an early termination provision which provided:

         EARLY TERMINATION: The Tenant(s) may be allowed to cancel this
         Agreement under the following conditions:

         The Tenant(s) must provide at least 30 days’ notice and pay an early
         termination fee of 1,000.00 (US Dollars) which does not include the rent
         due for the notice period. During the notice period of 30 days the rent
         shall be paid in accordance with this Agreement.

                                                  2



 18-04441-mbm         Doc 26     Filed 02/20/19        Entered 02/20/19 14:40:35         Page 2 of 17
Docket No. 1, Lease, p. 5.

       On May 10, 2017, the Wayne County Circuit Court entered a Judgment of Divorce

between Carmela McCoy and Jeremie McCoy. The parties had two pieces of real property; both

were awarded to Jeremie McCoy. Docket No. 1, Exhibit B, Real Property Addendum to

Judgment of Divorce. Carmela McCoy received personal property with a value of $50,000. The

personal property was Carmela McCoy’s share of two funds at Fidelity.

       On June 6, 2018, Edward Thompson filed a motion in the Oakland County Circuit Court

titled, “Motion Ex Parte Temporary Restraining Order, Status Quo”. In this motion, Thompson

sought an order preventing Carmela McCoy from spending monies from the divorce settlement

until Thompson was paid on the lease obligation. In the motion, Thompson alleged that McCoy

had vacated the home in Oxford and defaulted on the lease payments.

       On June 26, 2018, Carmela McCoy (“Defendant”) filed a voluntary petition under

Chapter 7 of the Bankruptcy Code. The deadline for filing objections to discharge was set for

September 24, 2018.

       On July 13, 2018, Defendant filed her bankruptcy schedules. Schedule A (Schedule of

Real Property) lists no real property. Schedule B (Schedule of Personal Property) lists personal

property consisting of a car, household goods, a security deposit, and bank accounts with a total

value of $9,868.00. Schedule I (Schedule of Income) states Defendant’s gross monthly income

as $2,000. Schedule J (Schedule of Expenses) shows expenses of $2,501.00.

       On September 20, 2018, Edward Thompson (“Plaintiff”) filed an adversary complaint

against Defendant alleging non-dischargeability of a debt under 11 U.S.C. §523(a)(2)(A), 11

U.S.C. § 523(a)(4), and 11 U.S.C. § 523(a)(6) and objecting to Defendant’s general discharge


                                                3



18-04441-mbm          Doc 26   Filed 02/20/19       Entered 02/20/19 14:40:35      Page 3 of 17
under 11 U.S.C.§ 727(a)(3). In his Complaint, Plaintiff alleges that Defendant has significant

assets, that Defendant is not collecting money on a rental property she owns, that Defendant is

hiding information and property, and that Defendant has under-reported her assets on her

Summary of Assets and Liabilities.

       On October 9, 2018, this Court dismissed Plaintiff’s adversary proceeding for failure to

file an adversary cover sheet and pay filing fee. As a result of Plaintiff’s failure to pay the filing

fee, the case was closed. On October 9, 2018, this Court entered an Order of Discharge.

       Later in the day on October 9, 2018, the Court received the filing fee and the Adversary

Proceeding Cover Sheet.

       On October 18, 2018, Plaintiff filed a Motion for Reconsideration of the Order of

Discharge. Motions for reconsideration are governed by E.D. Mich. LBR 9024-1. That rule

provides, in relevant part, that a motion for reconsideration will not be granted unless the moving

party can demonstrate a palpable defect in the Court’s ruling.

       On October 22, 2018, this Court entered an Order Denying Edward Thompson’s Motion

for Reconsideration (Docket No. 26). The Court found that there was no palpable defect in this

Court’s issuance of the Order of Discharge. The Order stated:

       At the time the Order of Discharge was entered there was no pending adversary
       proceeding objecting to Debtor’s discharge. Since there was no palpable defect in the
       Court’s ruling, Creditor’s Motion for Reconsideration of the Order of Discharge is
       denied.

The Order went on to state that the denial of the Motion for Reconsideration was without

prejudice because the Court was reopening both the bankruptcy case and the adversary

proceeding to permit Plaintiff to pursue his non-dischargeability complaint. The Order further

states that, if Plaintiff is successful on his complaint objecting to discharge, Plaintiff may re-file

                                                   4



 18-04441-mbm         Doc 26     Filed 02/20/19        Entered 02/20/19 14:40:35       Page 4 of 17
his Motion for Reconsideration.

       On November 6, 2018, Plaintiff filed a proof of service and notice of a reissued

summons.

       On November 7, 2018, the Court issued an order regarding improper service of summons

and complaint on Debtor.

       On November 14, 2018, Plaintiff filed a corrected reissued summons and proof of

service.

       On November 26, 2018, Defendant filed a motion to dismiss for failure to state a claim

or, in the alternative, for a more definite statement. A certificate of service was attached to

Defendant’s motion, stating that the motion was served on Edward Thompson at 5670 Legacy

Drive B-3, Plano, Texas 75024.

       On December 28, 2018, Plaintiff filed a motion for default judgment.

       Both Defendant’s Motion to Dismiss and Plaintiff’s Motion for the Entry of a Default

Judgment were set for hearing on February 19, 2019.

       Prior to the hearing, Plaintiff contacted the Court and requested that he be permitted to

appear by telephone. Since Plaintiff is representing himself, and resides in Texas, the Court

granted Plaintiff’s request.

       On February 19, 2019, Defendant failed to appear at the hearing. Since neither Plaintiff

nor Defendant were available in person to participate in oral argument, the Court reviewed the

pleadings and concluded that oral argument would not be of assistance in resolving the parties’

respective motions. Since the Court is resolving these matters on the pleadings, no additional

hearings will be scheduled at this time.


                                                  5



 18-04441-mbm        Doc 26     Filed 02/20/19        Entered 02/20/19 14:40:35      Page 5 of 17
                                                II.

      STANDARD FOR DISMISSAL AND FOR ENTRY OF DEFAULT JUDGMENT

       There are two matters before the Court, Plaintiff’s Motion for the Entry of Default

Judgment and Defendant’s Motion to Dismiss. The Court will first discuss Plaintiff’s Motion

for Entry of Default Judgment. Plaintiff seeks a default judgment against Plaintiff on the

grounds that Defendant failed to file an answer, and therefore Plaintiff is entitled to judgment

under Fed. R. Bankr. P. 7055, which applies Fed. R. Civ. P. 55 to bankruptcy proceedings.

       Plaintiff is correct that Defendant failed to file an answer to the Complaint, but

Defendant’s failure to file an answer does not entitle Plaintiff to a judgment because Defendant

responded to the Complaint by filing a Motion to Dismiss. Pursuant to Fed. R. Bank. P. 7012,

which applies Fed. R. Civ. P. 12 to bankruptcy cases, a Motion to Dismiss for failure to state a

claim, commonly referred to as a “12(b)(6) motion” must be “made before pleading if a

responsive pleading is allowed.” In other words, a defendant who is asserting that plaintiff’s

complaint fails to state a claim, must file a motion to dismiss prior to filing an answer. In re

Vanwinkle, 562 B.R. 671, 676 (Bankr. E.D. Ky. 2016)(“[a] party may file a motion to dismiss

for ‘failure to state a claim upon which relief can be granted’ in lieu of filing a responsive

pleading); In re Sams, 106 B.R. 485, 488 (Bankr. S.D. Ohio 1989)(“Rule 7012 contemplates

that such motions [to dismiss] will be filed before a responsive pleading”). Defendant was not

required to file an answer to Plaintiff’s Complaint because Defendant filed a Motion to Dismiss

pursuant to Fed. R. Bankr. P. 12 and Fed. R. Civ. P. 12(b)(6) instead of an answer. Because

Defendant was not required to file an answer to Plaintiff’s Complaint, Plaintiff has failed to


                                                 6



18-04441-mbm        Doc 26     Filed 02/20/19         Entered 02/20/19 14:40:35      Page 6 of 17
state grounds for obtaining a default judgment, and Plaintiff’s Motion is denied.1

           The second matter before this Court is Defendant’s Motion to Dismiss. Motions to

dismiss for failure to state a claim are governed by Fed. R. Civ. P. 12(b)(6). Under Rule

12(b)(6), the complaint is viewed in the light most favorable to plaintiff, the allegations in the

complaint are accepted as true, and all reasonable inferences are drawn in favor of plaintiff.

Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 680 (6th Cir. 2011); Bovee v. Coopers &

Lybrand, C.P.A., 272 F.3d 356, 360 (6th Cir. 2001); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). However, a legal conclusion couched as a factual allegation need not be accepted

as true. Rondigo, 641 F.3d at 680. Plaintiffs' obligation to provide the "grounds" for their

claimed entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do. The factual allegations must raise

the right to relief above the speculative level. Id. The complaint must state a claim that is

plausible on its face, i.e., the court must be able to draw a reasonable inference that the

defendant is liable for the misconduct alleged. Id.; See also Weiner v. Klais & Co., 108 F.3d 86,

88 (6th Cir. 1997). This plausibility standard is not akin to a “probability requirement,” but it

asks for more than a sheer possibility that a defendant has acted unlawfully. Rondigo, 641 F.3d

at 680.”Where a complaint pleads facts that are 'merely consistent with' a defendant's liability, it

'stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id.

(quoting Twombly at 557).



       1
         In Plaintiff’s Motion for Judgment by Default, Plaintiff states that a “default was entered
in the civil docket in the office of this clerk on the 24 day of November, 2018". This Court could
not find such a document. It does not appear that a clerks’ entry of default was entered in this
case.

                                                  7



 18-04441-mbm         Doc 26     Filed 02/20/19       Entered 02/20/19 14:40:35       Page 7 of 17
                                                 III.

                                          ANALYSIS

A.     Non-Dischargeability of Debt Under 11 U.S.C. § 523(a)(2)(A)

       Count I of Plaintiff’s Complaint alleges that any balance owed to Plaintiff as a result of

Defendant’s default on her lease payments is nondischargeable pursuant to 11 U.S.C.

§523(a)(2)(A). Defendant argues that Plaintiff’s case must be dismissed because Plaintiff has

failed to state a claim against Defendant under 11 U.S.C. § 523(a)(2)(A).

       Section 523(a)(2)(A) provides, in pertinent part, that an individual debtor is not

discharged from any debt for:

       (2) for money, property, services, or an extension, renewal, or refinancing of
       credit, to the extent obtained by—

              (A) false pretenses, a false representation, or actual fraud, other than a
              statement respecting the debtor’s or an insider’s financial condition;

11 U.S.C. § 523(a)(2)(A). When attempting to prove actual fraud under § 523(a)(2)(A), a

creditor must establish, by a preponderance of the evidence, each of the following elements:

       (1) The debtor obtained money through a material misrepresentation that, at the
       time, the debtor knew was false or made with gross recklessness as to its truth;

       (2) The debtor intended to deceive the creditor;

       (3) The creditor justifiably relied on the false misrepresentation; and

       (4) Its reliance was the proximate cause of the loss.

Rembert v. AT&T Universal Card Services, Inc. (In re Rembert), 141 F.3d 277, 280-281 (6th

Cir. 1998). Fraud claims under § 523(a)(2)(A) must be plead with particularity pursuant to

Federal Rule of Civil Procedure 9(b), made applicable to these proceedings pursuant to Federal

Rule of Bankruptcy Procedure 7009. Chesbrough v. VPA, P.C., 655 F.3d 461, 467 (6th Cir.

                                                  8



18-04441-mbm       Doc 26       Filed 02/20/19        Entered 02/20/19 14:40:35    Page 8 of 17
2011).

         The moving party must also prove intent to deceive at the time the parties entered into

the transaction. Intent, under Rembert, is measured subjectively. Rembert, 141 F.3d at 281. A

debtor intends to deceive a creditor “when the debtor makes a false representation which the

debtor knows or should have known would induce another to advance goods or services to the

debtor.” Bernard Lumber Co. v. Patrick (In re Patrick), 265 B.R. 913, 916 (Bankr. N.D. Ohio

2001). Fraudulent intent requires an actual intent to mislead, which is more than mere

negligence. . . A ‘dumb but honest’ [debtor] does not satisfy the test.” Palmacci v. Umpierrez,

121 F.3d 781, 788 (1st Cir., 1997)(citations omitted).

         “Because debtors are unlikely to admit they intended to deceive, intent may be inferred

from their actions at the time of and subsequent to the loss. The role of the Court is to, ‘...

consider whether the circumstances, as viewed in the aggregate, present a picture of deceptive

conduct by the debtor which indicates an intent to deceive the creditor.’” Redmond v. Finch (In

re Finch), 289 B.R. 638, 643 (Bankr. S.D. Ohio 2003), quoting In re Patrick, 265 B.R. 913,

916–917 (Bankr. N.D. Ohio 2001), and citing In re Monfort, 276 B.R. 793, 796 (Bankr. N.D.

Ohio 2001) and In re Hoover, 232 B.R. 695, 700 (Bankr. S.D. Ohio 1999).

         After reviewing all the facts set forth in Count I of Plaintiff’s Complaint in the light

most favorable to Plaintiff, the Court finds that Plaintiff has failed state a cause of action under

11 U.S.C. § 523(a)(2)(A). A plaintiff cannot prevail on a § 523(a)(2)(A) cause of action

without proving every element of the statute. In the instant case, Plaintiff’s Complaint fails to

allege any facts to support a cause of action against Defendant under § 523(a)(2)(A). To state a

cause of action under 11 U.S.C. § 523(a)(2)(A), Plaintiff must state facts demonstrating that


                                                   9



18-04441-mbm         Doc 26      Filed 02/20/19        Entered 02/20/19 14:40:35      Page 9 of 17
Defendant made a misrepresentation that induced Plaintiff to do something, and the

misrepresentation resulted in damage to Plaintiff. Plaintiff’s damages flow from Defendant’s

breach of a lease agreement, and Plaintiff fails to allege Defendant made any misrepresentations

prior to the signing of the lease. Because Plaintiff fails to allege that Defendant made any

misrepresentations at the time she entered into the lease agreement, Plaintiff also fails to

demonstrate that he was induced to enter into the lease as a result of Plaintiff’s

misrepresentations. A default on a lease is a breach of contract claim, not a fraud claim. Since

Plaintiff has failed to plead all the elements of a cause of action under 11 U.S.C. § 523(a)(2)(A),

this Court GRANTS Defendant’s motion to dismiss Count I of Plaintiff’s Complaint.



B.     Non-Dischargeability of Debt Under 11 U.S.C. § 523(a)(4)

       Plaintiff also seeks a non-dischargeable judgment under 11 U.S.C. § 523(a)(4). Section

523(a)(4) provides:

       (a) A discharge under section 727,1141, 1228(a), 1228(b), or 1328(b) of this title does
       not discharge an individual debtor from any debt –

               (4) for fraud or defalcation while acting in a fiduciary capacity, embezzlement,
               or larceny.

11 U.S.C. § 523(a)(4).

       In plain language, § 523(a)(4) excepts from discharge three different types of debts: (1)

debts for fraud or defalcation while acting in a fiduciary capacity; (2) debts for embezzlement;

and (3) debts for larceny. Graffice v. Grim (In re Grim), 293 B.R. 156, 166-7 (Bankr. N.D. Ohio

2003) citing Ronk v. Maresh (In re Maresh), 277 B.R. 339, 347 (Bankr. N.D. Ohio 2001).




                                                10



18-04441-mbm       Doc 26     Filed 02/20/19      Entered 02/20/19 14:40:35          Page 10 of 17
       i.      Fraud or Defalcation While Acting as a Fiduciary

       A debt is non-dischargeable as fraud or defalcation while acting in a fiduciary capacity

when the preponderance of the evidence establishes that there is a: (1) a preexisting fiduciary

relationship; (2) breach of that fiduciary relationship; and (3) a resulting loss. Board of Trustees

of the Ohio Carpenters’ Pension Fund v. Bucci (In re Bucci), 493 F.3d 635, 639 (6th Cir. 2007).

       Plaintiff’s Complaint does not allege the elements of a cause of action based on fraud

while acting in a fiduciary capacity. The Complaint does not allege that there was a fiduciary

relationship between Plaintiff and Defendant arising from the presence of an express or

technical trust. Plaintiff does not allege that he and Defendant intended to create a trust, that

Defendant was a trustee, that there was a specific trust res or that Plaintiff was a beneficiary of

the alleged trust. Instead, Plaintiff alleges that he is owed money on a lease. A landlord/tenant

relationship is not a fiduciary relationship and does not create the fiduciary relationship

necessary for a determination of non-dischargeability under § 523(a)(4). In re Logan, 2014 WL

1304604, *2 (Bankr. W.D. Ohio)(“a landlord tenant relationship [does not] result in the type of

express or technical trust set forth in Garver.”). Because there is no fiduciary relationship

between Plaintiff and Defendant as that term is defined by the relevant case law, Plaintiff fails

to state a claim for fraud or defalcation under § 523(a)(4).



       ii.     Embezzlement and Larceny

       11 U.S.C. § 523(a)(4) also prevents a debtor from discharging a debt arising out of

embezzlement or larceny. Plaintiff has not pled any facts which would support a claim that

Defendant’s failure to make lease payments constitutes either embezzlement or larceny.


                                                 11



18-04441-mbm        Doc 26     Filed 02/20/19     Entered 02/20/19 14:40:35         Page 11 of 17
       Accordingly, this Court finds that Plaintiff has failed to state a claim under 11 U.S.C.

§523(a)(4) and Count II of Plaintiff’s Complaint is dismissed..



C.     Non-Dischargeability of Debt Under 11 U.S.C. § 523(a)(6)

       Plaintiff also seeks a non-dischargeable judgment under 11 U.S.C. § 523(a)(6).

Section 523(a)(6) states:

       (a) A discharge under section 727,1141, 1228(a), 1228(b), or 1328(b) of this title
       does not discharge an individual debtor from any debt –

       (6) for willful and malicious injury by the debtor to another entity or to the
       property of another entity;

       In order to establish non-dischargeability of debt based on willful and malicious injury, a

court must make separate findings that the resulting injury was both "willful" and "malicious.”

Eberhardt v. Comerica Bank, 171 B.R. 239, 244 (Bankr. E.D. Mich. 1994) (citing 11 U.S.C.

§523(a)(6)) (emphasis added). The absence of one creates a dischargeable debt. Markowitz v.

Campbell (In re Markowitz), 190 F.3d 455, 463 (6th Cir. 1999). The Supreme Court has

explained that, for a debt to be non-dischargeable under § 523(a)(6), the actor [must] intend “the

consequences of an act,” not simply “the act itself.” Kawaauhau v. Geiger, 523 U.S. 57, 61

(1998)(quoting Restatement (Second) of Torts § 8A, Comment a, p. 15 (1964)). The Sixth

Circuit Court of Appeals has further qualified that a willful and malicious injury occurs only if

the debtor (1) desires “to cause the consequences of this act, or” (2) “believes those

consequences are substantially certain to result from it.” Markowitz, 190 F.3d at 464.

       “A breach of contract cannot constitute the willful and malicious injury required to

trigger § 523(a)(6).” In re Best, 2004 WL 1544066, *6 (6th Cir.). In In re Best, the bankruptcy


                                                12



18-04441-mbm        Doc 26     Filed 02/20/19     Entered 02/20/19 14:40:35         Page 12 of 17
court found that “it is not wrong in a legal sense under § 523(a)(6) not to pay your debts.... There

has to be this wrongful act, that's done intentionally, which necessarily produces harm, and is

without just cause or excuse.” See also, Salem Bend Condominium Ass'n, Section One v.

Bullock–Williams (In re Bullock–Williams ), 220 B.R. 345 (6th Cir. BAP 1998)(breach of

contractual obligation to pay condominium fees does not constitute willful and malicious injury

under § 523(a)(6)).

       In this case, Plaintiff has failed to allege a single fact which would support the non-

dischargeability of Defendant’s debt under 11 U.S.C. § 523(a)(6). In Count III of his Complaint,

Plaintiff quotes 11 U.S.C. § 523(a)(6) and then summarily requests a judgment of

nondischargeability. Plaintiff does not allege that Defendant’s debt to Plaintiff was a result of a

“willful and malicious injury”. Plaintiff merely states that Defendant should have used money

paid to her through her divorce settlement to pay him for the past due rent. Defendant’s failure

to pay rent gives rise to a breach of contract claim, regardless of the reason Defendant failed to

pay. A breach of contract claim does not create a cause of action under 11 U.S.C. § 523(a)(6).

Because Plaintiff has failed to state any fact which would support a cause of action under 11

U.S.C. § 523(a)(6), this Court GRANTS Defendant’s motion to dismiss with respect to Count III

of Plaintiff’s Complaint.



D.     Denial of the General Discharge Under 11 U.S.C. § 727(a)(3)

       Count IV of Plaintiff’s Complaint alleges that Plaintiff should be denied a discharge

pursuant to 11 U.S.C. § 727(a)(3). Section 727(a) of the Bankruptcy Code provides that a debtor

is entitled to a discharge unless one or more of eight exceptions is met. Although exceptions to


                                                 13



18-04441-mbm          Doc 26   Filed 02/20/19     Entered 02/20/19 14:40:35         Page 13 of 17
discharge are strictly construed (See, Rembert,141 F.3d at 281), “a discharge in bankruptcy is a

privilege, not a right, and should only inure to the benefit of the honest debtor.” Wazeter v.

Michigan National Bank (In re Wazeter), 209 B.R. 222, 227 (W.D. Mich. 1997). “The purpose

and intent of § 727 is to make the privilege of discharge dependent upon a true presentation of

financial affairs.” Id. at 227. “It was never intended that a bankrupt, after failure, should be

excused from his indebtedness without showing an honest effort to disclose his entire business,

not just a fraction thereof.” Office of the Comptroller General of the Republic of Bolivia v.

Tractman, 107 B.R. 24 (S.D.N.Y.1989). “Full disclosure provides the trustee and the

bankruptcy court complete and accurate information concerning the status of a debtor's affairs.”

In re Slocombe, 344 B.R. 529, 534 (Bankr. W.D. Mich. 2006).

       Under § 727(a)(3), a debtor may be denied a discharge for failure to keep adequate

financial records. Bankruptcy Code § 727(a)(3) bars a debtor’s discharge if:

       the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
       preserve any recorded information, including books, documents, records, and
       papers, from which the debtor's financial condition or business transactions might
       be ascertained, unless such act or failure to act was justified under all of the
       circumstances of the case[.]

11 U.S.C. § 727(a)(3). In order to prevail on a § 727(a)(3) action, the creditor must establish: (1)

that the debtor failed to keep or preserve books or records; and (2) that such failure makes it

impossible to ascertain the debtor's financial condition and material business transactions. In re

Cutler, 291 B.R. 718, 724 (Bankr. E.D. Mich. 2003) citing Beneficial Mortgage Co. v. Craig (In

re Craig), 140 B.R. 454, 458 (Bankr. N.D. Ohio 1992). The creditor has the burden of proving

the inadequacy of the debtor’s records. Id.; CM Temporary Services, Inc. v. Bailey (In re

Bailey), 375 B.R. 410, 415 (Bankr. S.D. Ohio 2007) citing Grange Mut. Ins. Co. v. Benningfield


                                                 14



18-04441-mbm        Doc 26     Filed 02/20/19     Entered 02/20/19 14:40:35         Page 14 of 17
(In re Benningfield), 109 B.R. 291, 293 (Bankr. S.D. Ohio 1989). A debtor may be denied his

discharge for failure to maintain adequate records even if the debtor lacked the intent to conceal

financial information. Cutler, 291 B.R. at 724 citing American Motors Leasing Corp. v.

Morando (In re Morando), 116 B.R. 14 (Bankr. D. Mass. 1990); Reynolds v. Miller (In re

Miller), 97 B.R. 760, 763 (Bankr. W.D.N.Y. 1989). The adequacy of the debtor's records must

be established on a case by case basis. United States v. Trogdon (In re Trogdon), 111 B.R. 655,

658 (Bankr. N.D. Ohio 1990). “Considerations to make this determination include debtor's

occupation, financial structure, education, experience, sophistication and any other

circumstances that should be considered in the interest of justice.” Trogdon, 111 B.R. at 658.

The ultimate burden of persuasion, as always, rests with the creditor. Bailey, 375 B.R. at 416.

        In the instant case, Plaintiff has failed to allege a single fact which would support denial

of discharge under 11 U.S.C. § 727(a)(3). In Count IV of his Complaint, Plaintiff quotes 11

U.S.C. § 727(a)(3) and then requests a judgment of nondischargeability. Plaintiff does not allege

that Defendant failed to preserve records or that a failure to maintain records has made it

impossible for Plaintiff to ascertain Defendant’s financial condition. Since Plaintiff has failed to

state any fact which would support a cause of action under 11 U.S.C. § 727(a)(3), Count IV of

Plaintiff’s Complaint must be dismissed.

        Although Plaintiff’s Complaint fails to state any statutory basis for denying Debtor her

discharge, the factual allegations stated in the Complaint might give rise to a cause of action

under 11 U.S.C. § 723(a)(5). 11 U.S.C. § 727(a)(5) states that a debtor may be denied a

discharge if the “debtor has failed to explain satisfactorily . . . any loss of assets or deficiency of

assets to meet the debtor’s liabilities.” In his Complaint, Plaintiff alleges that Defendant has


                                                  15



18-04441-mbm         Doc 26     Filed 02/20/19      Entered 02/20/19 14:40:35          Page 15 of 17
significant assets which she failed to account for on her bankruptcy schedules. Specifically,

Plaintiff alleges that Defendant failed to list: (1) the $50,000 she received in Fidelity accounts in

her divorce proceeding (Complaint, ¶ 13(a)); and (2) the house at 13960 Dolphin Street in

Detroit (Complaint, ¶ 13(b)). Plaintiff also alleges that Defendant significantly undervalued her

household belongings and jewelry (Complaint, ¶ 13 (c)-(f)).

       With regard to the house on Dolphin Street, the Court notes that the Judgment of Divorce

awarded this asset to Defendant’s spouse, Jeremie McCoy. Since the house did not belong to

Defendant at the time she filed for bankruptcy, it is not an asset of Defendant’s bankruptcy

estate. With regard to the other assets that Defendant either failed to list or allegedly

undervalued, Defendant does have an obligation to explain what happened to those assets. All

that is required of Defendant is that she provide a “satisfactory” explanation, and it is both

plausible and probable that Defendant provided a satisfactory explanation to the Chapter 7

Trustee at the first meeting of creditors. The Court notes that the Chapter 7 Trustee filed her no

asset report one day after the first meeting of creditors, which strongly suggests that the Trustee

concluded that Defendant’s bankruptcy schedules accurately reflected assets available for

distribution to creditors. In the context of this adversary proceeding however, Defendant must

respond to Plaintiff’s factual allegations about the lack of explanation for the dissipation or

valuation of assets. In her Motion to Dismiss, Defendant does not respond to these factual

allegations.

       Viewing these factual allegations in the light most favorable to Plaintiff, Plaintiff has

stated a cause of action under 11 U.S.C. § 727(a)(5). Plaintiff is representing himself in this suit

and it is likely that he did not understand the distinction between a cause of action under 11


                                                 16



18-04441-mbm        Doc 26      Filed 02/20/19     Entered 02/20/19 14:40:35         Page 16 of 17
U.S.C. § 727(a)(3) and a cause of action under 11 U.S.C. § 727(a)(5). Because Plaintiff has

alleged facts which could state a cause of action, this Court is giving Plaintiff until March 20,

2019 to file an amended complaint setting forth a cause of action under 11 U.S.C. § 727(a)(5).

Defendant will then have until April 16, 2019 to file a responsive pleading.



                                                IV.

                                          CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Default Judgment is denied.

Counts I through IV of Plaintiff’s Complaint are dismissed pursuant to Fed. R. Bankr. P. 12 and

Fed. R. Civ. P. 12(b)(6). Plaintiff may file an amended Complaint on or before March 20, 2019.

If Plaintiff fails to file an amended complaint, this adversary proceeding will be dismissed.


Signed on February 20, 2019




                                                 17



18-04441-mbm        Doc 26     Filed 02/20/19      Entered 02/20/19 14:40:35        Page 17 of 17
